Citation Nr: 1825064	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for sinusitis.

2.   Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from February 1988 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing in October 2017.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The probative evidence of record shows that the Veteran's sinusitis and allergic rhinitis had its onset in service and has continued since that time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veterans contends that he has allergic rhinitis and sinusitis that had its onset during his active duty service and has continued since.

VA treatment records establish that the Veteran has a current diagnosis of sinusitis and allergic rhinitis.  In addition, service treatment records are replete with complaints related to his sinuses and allergies.  Indeed, the Veteran was sent to a specialist and was diagnosed with allergic rhinitis and sinusitis in service.  As such, the first and second elements of service connection are met.

The issue therefore becomes whether the Veteran's allergic rhinitis and sinusitis is related to service.  He submitted private and VA treatment records which show that he has experienced approximately 2-3 sinus infections a year since service.  This is consistent with his October 2017 hearing testimony.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The lay testimony from the Veteran, relating to his allergy and sinus symptoms is considered competent because such symptoms are subject to lay observation.  As the Veteran's testimony is also corroborated by the treatment records of record, the Board finds the Veteran credible. 

Therefore, the Board finds that entitlement to service connection for sinusitis and allergic rhinitis is warranted as the Veteran was diagnosed with allergic rhinitis and sinusitis in service and has provided credible evidence showing that his sinusitis and allergic rhinitis has continued since.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for allergic rhinitis is granted.



____________________________________________
H.M WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


